DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 and 8/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-10, 12-14, and 16-17 are objected to because of the following informalities:
Regarding claim 2, line 20, “the precessed image” should read “the processed image”
Regarding claim 3, line 27, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Regarding claim 4, line 3, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Regarding claim 5, line 8, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Regarding claim 6, lines 16-17, “the communicator is configured to” should read “the communicator is further configured to” since the communicator has already been configured in claim 3 and in line 19, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Further regarding claim 6, line 20, “at least one of received information” should read “at least one of the received information”
Regarding claim 7, line 22, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Regarding claim 8, line 27, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Regarding claim 9, line 1, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Regarding claim 10, line 6, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 1.
Regarding claim 12, line 23, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 11. 
Regarding claim 13, lines 32-1, “the controller, after controlling…,  is configured to” should read “the controller, after controlling…, is further configured to” since the controller has already been configured in claim 11.
Regarding claim 14, line 10, “the controller is configured to” should read “the controller is further configured to” since the controller has already been configured in claim 11.
Regarding claim 16, line 17, “the output is configured to” should read “the output is further configured to” since the output has already been configured in claim 11.
Regarding claim 17, line 22, “A control method of vehicle” should read “A control method of a vehicle” and in line 3, “vehicle is a stationary state” should read “vehicle is in a stationary state”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A communicator configured to receive a first pressure information” in claim 2. Applicant’s specification discloses a “communicator 280” but fails to disclose a specific structure for the “communicator.”
“A communicator configured to receive lever signal” in claim 3. Applicant’s specification discloses a “communicator 280” but fails to disclose a specific structure for the “communicator.”
“An output configured to output information” in claim 11. Applicant’s specification discloses an “output 270 may include a display 271… and a sound output 272” in page 26 lines 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification fails to disclose what “a communicator” is and thus fails to describe to one of ordinary skill in the art what is completing the claimed actions of “a communicator.” 
In a good faith effort to continue prosecution, Examiner interprets “communicator” as a general computer able to send/receive the activation of an accelerator pedal and/or brake pedal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the determined vehicle” in line 25. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the determined vehicle” is regarding the vehicle of claim 1 line 3 or the “other vehicle” of claim 4 line 2 or is a new vehicle.
Claim 8 recites the limitation “the determined vehicle” in line 30. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the determined vehicle” is regarding the vehicle of claim 1 line 3 or the “other vehicle” of claim 4 line 2 or is a new vehicle.
Claim 9 is dependent on claim 8 and inherits the deficiencies above. Therefore, claim 9 is also rejected on similar grounds to claim 8.
Claim 10 recites the limitation “the determined vehicle” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether “the determined vehicle” is regarding the vehicle of claim 1 line 3 or the “other vehicle” of claim 4 line 2 or is a new vehicle.
Claim 17 recites the limitation "the pressure applied to an accelerator pedal" in line 29 and “the pressure applied to a brake pedal” in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are dependent on claim 17 and inherit the deficiencies above. Therefore, claims 18-20 are also rejected on similar grounds to claim 17.
Claim limitation “communicator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification fails to disclose a specific structure for a “communicator.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to a system with a camera and controller, claims 11-16 are directed to a vehicle, and claims 17-20 are directed to a method with at least one step. Therefore, claims 1-20 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
Independent claim 17 includes limitations that recite an abstract idea (bolded below). Claim 17 recites:
A control method of vehicle, comprising: 
recognizing an object based on captured image data by a camera when the vehicle is a stationary state; 
determining departure availability based on information of the recognized object; 
outputting information corresponding to the departure availability; 
determining whether to depart based on any one of first pressure information on the pressure applied to an accelerator pedal and second pressure information on the pressure applied to a brake pedal; 
recognizing the object based on the image data when it is determined that there is a departure intention, and 
outputting stop notification information based on whether the object is recognized.

The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “recognizing an object” can be carried out as an observation of a pedestrian or other vehicle and “determining departure availability” can be carried out as mental thought or determination of whether the pedestrian or other vehicle is blocking a current vehicle. “Determining whether to depart” can be completed as a thought or desire to continue driving. “Recognizing the object… when it is determined that there is a departure intention” can be completed as a combination of the above such that a driver decides he/she would like to continue straight but there is a pedestrian in the way of the desired path.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A control method of vehicle, comprising: 
recognizing an object based on captured image data by a camera when the vehicle is a stationary state; 
determining departure availability based on information of the recognized object; 
outputting information corresponding to the departure availability; 
determining whether to depart based on any one of first pressure information on the pressure applied to an accelerator pedal and second pressure information on the pressure applied to a brake pedal; 
recognizing the object based on the image data when it is determined that there is a departure intention, and 
outputting stop notification information based on whether the object is recognized.

The recitation of “vehicle,” “camera,” “accelerator pedal,” and “brake pedal” are provided at a high level of generality. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim. Additionally, “outputting information…” and “outputting stop information…” is considered insignificant extra-solution activity. Finally, the limitation “first pressure information… and second pressure information” is considered mere data gathering. The additional limitations underlined above fail to integrate the judicial exception into a practical application because they are seen as merely applying the abstract idea into a technological environment, insignificant extra-solution activity, and mere data gathering. Thus, the claim must be further examined under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment , insignificant extra-solution activity, and mere data gathering. Hence, the claim is not patent eligible.

Independent claims 1 and 11 are parallel in scope to claim 17 and are ineligible for similar reasons. Specifically for claims 1 and 11, the recitation of “processor” and “controller” are also provided at a high level of generality and would also merely amount to the application of the abstract idea into a technological environment.

Specifically regarding claim 2, in addition to the limitations of claim 1, the limitation “determine a departure intention… and re-recognize the object” of claim 2 is an abstract idea that can be performed in the mind. For example, a driver would be able to able to determine whether an intent is to brake or continue forward and see an object in the vehicle’s path. The additional element of “a communicator” is provided at a high level of generality and fails to provide a specific technology that is integral to the claim and the limitation “receive a first pressure information… and a second information” is considered mere data gathering which has been ruled by the courts as insignificant extra-solution activity (see MPEP 2106.05(g)). Thus, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment and insignificant extra-solution activity which fail to integrate the abstract idea into a practical application, rendering the claim not patent eligible.
Regarding claim 3, in addition to the limitations of claim 1, the limitation “determine driving direction of the vehicle… and recognize the object based on the determined driving direction of the vehicle” of claim 3 is an abstract idea that can be performed in the mind. For example, a passenger would be able to observe a driver’s movement of a steering wheel and determine the direction the driver intends to move and observe an object in the intended direction. The additional element of “a communicator” is provided at a high level of generality and fails to provide a specific technology that is integral to the claim. Thus, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment rendering the claim not patent eligible.
Regarding claim 4, in addition to the limitations of claim 1, the limitation “recognize an existence of the other vehicles…” is an abstract idea that can be performed in the mind. For example, the driver or passenger of a vehicle can observe his/her surroundings to see vehicles or pedestrians. No additional technology has been recited to integrate the abstract idea into a practical application. Thus, claim 4 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for reasons similar to claim 1.
Regarding claim 5, in addition to the limitations of claim 1, the limitation “determine whether the other vehicle is existed in the front… determine whether the other vehicle in the front departs” is an abstract idea that can be performed in the mind. For example, the driver can look ahead and determine the presence of another vehicle and observe the other vehicle to determine whether it moves or not. The additional limitation of “control the output of departure available notification information” is considered insignificant post-solution activity as the “control” is to simply output a notification and does not mention controlling the vehicle itself. Thus, the additional elements amount to insignificant extra-solution activity which fail to integrate the abstract idea into a practical application, rendering the claim not patent eligible.
Regarding claim 6, in addition to the limitations of claim 1, the limitation “determine whether the other vehicle departs” is an abstract idea that can be performed in the mind. For example, with the distance or speed information of the other vehicle provided, one would be able to mentally decipher whether a vehicle is moving. The additional limitation “receive at least one of distance information… and speed information” is considered mere data gathering which has been ruled by the courts as insignificant extra-solution activity (see MPEP 2106.05(g)). Thus, the additional elements amount to insignificant extra-solution activity which fail to integrate the abstract idea into a practical application, rendering the claim not patent eligible.
Claim 7 is dependent on claim 4 and inherits the abstract idea set forth in claim 4. No other technology or action has been recited in claim 7 to integrate the abstract idea into a practical application. Thus, claim 7 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Claim 8 is dependent on claim 4 and inherits the abstract idea set forth in claim 4. No other technology or action has been recited in claim 8 to integrate the abstract idea into a practical application. Thus, claim 8 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding claim 9, in addition to the limitations of claim 1, the limitation “recognize information of the traffic signs… determine a timing of the left turn and a timing of the U-turn” is an abstract idea that can be performed in the mind. For example, a driver could see the traffic sign and observe the light is green meaning there is ample time for the vehicle to turn or see that the light is red meaning there is no time to make the turn. No additional technology has been recited to integrate the abstract idea into a practical application. Thus, claim 9 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for reasons similar to claim 1.
Claim 10 is dependent on claim 4 and inherits the abstract idea set forth in claim 4. No other technology or action has been recited in claim 10 to integrate the abstract idea into a practical application. Thus, claim 10 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Claim 12 is dependent on claim 11 and inherits the abstract idea set forth in claim 11. No other technology or action has been recited in claim 12 to integrate the abstract idea into a practical application. Thus, claim 12 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 11.
Regarding claim 13, in addition to the limitations of claim 11, the limitation “determine a departure intention of the vehicle… and recognize the object” is an abstract idea that can be performed in the mind. For example, a driver would be able to able to determine whether an intent is to brake or continue forward and see an object in the vehicle’s path. The additional elements “first pressure detector” and “second pressure detector” are provided at a high level of generality and fails to provide a specific technology that is integral to the claim and the limitation “control the output of the stop notification” is considered insignificant post-solution activity as the “control” is to simply output a notification and does not mention controlling the vehicle itself. Thus, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment and insignificant extra-solution activity which fail to integrate the abstract idea into a practical application, rendering the claim not patent eligible.
Regarding claim 14, in addition to the limitations of claim 11, the limitation “determine the driving direction of the vehicle… and recognize the object” is an abstract idea that can be performed in the mind. For example, a passenger would be able to observe a driver’s movement of a steering wheel and determine the direction the driver intends to move and observe an object in the intended direction. The additional element of “a lever signal receiver” is provided at a high level of generality and fails to provide a specific technology that is integral to the claim. Thus, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment rendering the claim not patent eligible.
Claims 15-16 are dependent on claim 11 and inherits the abstract idea set forth in claim 11. No other technology or action has been recited in claims 15-16 to integrate the abstract idea into a practical application. Thus, claims 15-16 also do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claim 11.
Regarding claim 18, in addition to the limitations of claim 17, the limitation “determining whether the other vehicle exists… determining whether the other vehicle in the front departs” is an abstract idea that can be performed in the mind. For example, the driver can look ahead and determine the presence of another vehicle and observe the other vehicle to determine whether it moves or not. The additional limitation of “control the output of departure availability notification information” is considered insignificant post-solution activity as the “control” is to simply output a notification and does not mention controlling the vehicle itself. Thus, the additional elements amount to insignificant extra-solution activity which fail to integrate the abstract idea into a practical application, rendering the claim not patent eligible.
Regarding claim 19, in addition to the limitations of claim 17, the limitation “determining the driving direction” is an abstract idea that can be performed in the mind. For example, a passenger would be able to observe a driver’s movement of a steering wheel and determine the direction the vehicle is moving. No additional technology has been recited to integrate the abstract idea into a practical application. Thus, claim 19 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for reasons similar to claim 17.
Claim 20 is dependent on claim 17 and inherits the abstract idea set forth in claim 17. No other technology or action has been recited in claim 20 to integrate the abstract idea into a practical application. Thus, claim 20 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi (U.S. Patent Application Publication No. 2016/0176399 A1).
Regarding claim 1, Takagi discloses:
A vision system, comprising: a camera provided on a vehicle and having a front view of the vehicle outside, and configured to capture image data (camera 22 imaging a peripheral and front side of own vehicle, see at least [0022]); and 
a controller having a processor configured to process the captured image data by the camera (imaging processing section 27 in microcomputer 26 to process images obtained by camera, see at least [0025] and Fig. 1); and 
wherein the controller is configured to recognize an object existing in the front view based on the processed image data (object detection section 12 detects objects in periphery of vehicle, see at least [0024]), determine whether the vehicle can depart based on information on the recognized object (entry determination section 16 determines whether vehicle can enter intersection based on a collision risk, see at least [0036]), control an output of departure availability notification or stop notification information corresponding to the determined departure availability (display section 29 and voice output section 30 notifies driver whether vehicle can enter intersection or not, see at least [0051]).
Regarding claim 3, Takagi discloses the elements above and further discloses:
a communicator configured to receive lever signal (turn signal 24 operated by driver, see at least [0022]); and 
wherein the controller is configured to determine driving direction of the vehicle based on the received lever signal (first moving object extraction section 14 determines direction in which own vehicle is travelling based on directional indication signal, see at least [0029]), and recognize the object based on the determined driving direction of the vehicle (first moving extraction section 14 gathers data on surrounding objects dependent on the direction own vehicle is travelling, see at least [0030]).
Regarding claim 11, Takagi discloses:
A vehicle, comprising: a camera configured to capture image of road (camera 22 imaging a peripheral and front side of own vehicle, see at least [0022]); 
a controller having a processor configured to process the captured image of road by the camera (imaging processing section 27 in microcomputer 26 to process images obtained by camera, see at least [0025] and Fig. 1); and 
an output configured to output information corresponding to a control command of the processor (display section 29 and voice output section 30 notifies driver whether vehicle can enter intersection or not, see at least [0051]), and 
wherein the controller is configured to recognize an object based on the image data of the processed image when in a stationary state (object detection section 12 detects objects in periphery of vehicle, see at least [0024]; own vehicle stops at stop line ST, see at least [0029]), determine departure availability based on information on the recognized object (entry determination section 16 determines whether vehicle can enter intersection based on a collision risk, see at least [0036]), and control the output to output information corresponding to the departure availability (display section 29 and voice output section 30 notifies driver whether vehicle can enter intersection or not, see at least [0051]).
Regarding claim 12, Takagi discloses the elements above and further discloses:
the controller is configured to determine the stationary state at an intersection or crosswalk based on at least one of navigation information and the image data (own vehicle position detection section 11 is implemented by navigation system 21, see at least [0025]).
Regarding claim 13, Takagi discloses the elements above and further discloses:
a first pressure detector configured to output first pressure information by detecting pressure applied to an accelerator pedal (detection operation by driver such as acceleration, see at least [0077]); and 
a second pressure detector configured to output second pressure information by detecting pressure applied to a brake pedal (braking operation by driver is detected, see at least [0077]); and 
wherein the controller, after controlling the output of the departure availability notification information, is configured to determine a departure intention of the vehicle based on the first pressure information and the second pressure information (notification is provided to driver that vehicle can enter intersection and then system detects operation by driver such as acceleration operation, see at least [0077]) 
recognize the object based on the image data when it is determined that there is the departure intention of the vehicle, and control the output of the stop notification information based on whether the object is recognized (first moving object extraction section 14 extracts surrounding object data and determines whether own vehicle can safely enter intersection depending on the intent of the own vehicle’s path, see at least [0050]).
Regarding claim 14, Takagi discloses the elements above and further discloses:
a lever signal receiver configured to receive lever signal of the direction indicating lever (turn signal 24 operated by driver, see at least [0022]), and 
wherein the controller is configured to determine the driving direction of the vehicle based on the received level signal (first moving object extraction section 14 determines direction in which own vehicle is travelling based on directional indication signal, see at least [0029]), and recognize the object based on the determined driving direction information (first moving extraction section 14 gathers data on surrounding objects dependent on the direction own vehicle is travelling, see at least [0030]).
Regarding claim 15, Takagi discloses the elements above and further discloses:
the object includes at least one of other vehicles, pedestrians, traffic lights, and traffic signs (object can be vehicle or pedestrian, see at least [0069]).
Regarding claim 16, Takagi discloses the elements above and further discloses:
the output is configured to include at least one of a display configured to display information corresponding to the departure availability as an image, and a sound output configured to output information corresponding to the departure availability as sound (display section 29 and voice output section 30 notifies driver whether vehicle can enter intersection or not, see at least [0051])
Regarding claim 17, Takagi discloses:
A control method of vehicle, comprising: recognizing an object based on captured image data by a camera when the vehicle is a stationary state (camera 22 imaging a peripheral and front side of own vehicle, see at least [0022]; recognizing objects when vehicle stops at stop line ST, see at least [0029]-[0030]); 
determining departure availability based on information of the recognized object (entry determination section 16 determines whether vehicle can enter intersection based on a collision risk, see at least [0036]); 
outputting information corresponding to the departure availability (display section 29 and voice output section 30 notifies driver whether vehicle can enter intersection or not, see at least [0051]); 
determining whether to depart based on any one of first pressure information on the pressure applied to an accelerator pedal (detection operation by driver such as acceleration, see at least [0077]) and second pressure information on the pressure applied to a brake pedal (braking operation by driver is detected, see at least [0077]); 
recognizing the object based on the image data when it is determined that there is a departure intention, and outputting stop notification information based on whether the object is recognized (first moving object extraction section 14 extracts surrounding object data and determines whether own vehicle can safely enter intersection depending on the intent of the own vehicle’s path, see at least [0050]).
Regarding claim 18, Takagi discloses the elements above and further discloses:
outputting information corresponding to the departure availability includes: determining whether the other vehicle exists in front of the vehicle based on the recognized object information (object detection section 12 detects objects in periphery of vehicle, see at least [0024]), 
determining whether the other vehicle in the front departs based on at least one of distance information from the other vehicle in the front and speed information of the other vehicle in the front when it is determined that there is the other vehicle in the front (second moving object extraction section 15 acquires motion information about the objects crossing the intersection, see at least [0035]); 
controlling the output of departure availability notification information when it is determined that the other vehicle in the front is in the departure state (intersection entry determination section 16 determines whether own vehicle can enter intersection based on the motion information of second moving objects, see at least [0036]).
Regarding claim 20, Takagi discloses the elements above and further discloses:
determining the stationary state at an intersection or crosswalk based on at least one of navigation information and the image data (intersection determination section 13 determines whether own vehicle is at an intersection based on map information and current vehicle location, see at least [0028]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Tsunekazu et al. (U.S. Patent Application Publication No. 2022/0324480 A1; hereinafter Tsunekazu).
Regarding claim 2, Takagi discloses the elements above 
a communicator configured to receive a first pressure information on the pressure applied to an accelerator pedal (detection operation by driver such as acceleration, see at least [0077]), and a second pressure information on the pressure applied to a brake pedal (braking operation by driver is detected, see at least [0077]), and 
wherein the controller, after controlling the output of the departure availability notification information, is configured to determine a departure intention of the vehicle based on the first pressure information and the second pressure information (notification is provided to driver that vehicle can enter intersection and then system detects operation by driver such as acceleration operation, see at least [0077])
Takagi does not explicitly disclose:
re-recognizing the object 
However, Tsunekazu teaches:
re-recognize the object based on the processed image data when it is determined that there is the departure intention of the vehicle, and control the output of the stop notification information based on the information of the re-recognized object (camera is used to determine whether there is another vehicle at the intersection, the determination is made many times at predetermined time intervals, see at least [0125]) *Examiner sets forth performing other vehicle detection at another time interval is re-recognizing object.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intersection collision risk disclosed by Takagi by adding the detection of other vehicles at timed intervals taught by Tsunekazu. One of ordinary skill in the art would have been motivated to make this modification in order to ensure vehicle can safely enter the intersection.
Claims 4-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of  Be et al. (U.S. Patent Application Publication No. 2013/0297124 A1; hereinafter Be).
Regarding claim 4, Takagi discloses the elements above and further discloses:
information of the recognized object includes information on at least one of other vehicles, pedestrians, traffic lights, and traffic signs (object can be vehicle or pedestrian, see at least [0069]), and 
wherein the controller is configured to recognize an existence of the other vehicles and the pedestrians from the image data (motion priority determination section 32 determines which category the object belongs to, see at least [0069]), recognize information on the traffic lights from the image data (presence or absence of traffic light can be detected by image processing section 27, see at least [0028])
Takagi does not explicitly disclose: 
determine the traffic signs from information on the recognized traffic lights
However, Be teaches:
determine the traffic signs from information on the recognized traffic lights (determining current traffic light state such as red, green, or yellow, see at least [0052])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intersection collision risk by adding the traffic light state determination taught by Be. One of ordinary skill in the art would have been motivated to make this modification in order to “to improve robustness and safety” (see [0052]).
Regarding claim 5, the combination of Takagi and Be teaches the elements above and further discloses:
the controller is configured to determine whether the other vehicle is existed in the front based on the information on the recognized object (object detection section 12 detects another vehicle V02 and V03, see at least [0035] and Figs. 3-4), determine whether the other vehicle in the front departs based on position change of the other vehicle in the front when it is determined that the other vehicle is existed in the front (second moving object extraction section 15 acquires motion information about the objects crossing the intersection, see at least [0035]), control the output of departure availability notification information when it is determined that the other vehicle in the front is in the departure state (intersection entry determination section 16 determines whether own vehicle can enter intersection based on the motion information of second moving objects, see at least [0036]).
Regarding claim 6, the combination of Takagi and Be teaches the elements above and further discloses:
the communicator is configured to receive at least one of distance information from the other vehicle and speed information of the other vehicle (motion information includes speed of the object, see at least [0035]), and wherein the controller is configured to determine whether the other vehicle departs based on at least one of received information (intersection entry determination section 16 determines whether own vehicle can enter intersection based on the motion information of second moving objects, see at least [0036]).
Regarding claim 7, the combination of Takagi and Be teaches the elements above and further discloses:
the controller is configured to control the output of the departure availability notification information based on the at least one information of traffic signals of the traffic signs and the pedestrians when the driving direction of the determined vehicle is a straight direction (collision risk and whether own vehicle can enter intersection when own vehicle is going straight is determined with regard to moving objects such as pedestrian, see at least Fig. 5, [0030], and [0039]).
Regarding claim 8, the combination of Takagi and Be teaches the elements above and further discloses:
the controller is configured to control the output of the departure availability notification information based on the at least one information of traffic signals of the traffic signs, the other vehicles, and the traffic signs when the driving direction of the determined vehicle is the left direction or the U-turn direction (collision risk and whether vehicle can enter intersection when own vehicle is turning left is dependent on vehicles coming from left and right, see at least Figs. 3-4 and [0030]).
Regarding claim 9, the combination of Takagi and Be teaches the elements above and further discloses:
the controller is configured to recognize information of the traffic signs from the image data (presence or absence of traffic light can be detected by image processing section 27, see at least [0028])
Takagi does not disclose:
determine a timing of the left turn and a timing of the U-turn from the information on the recognized traffic signs
However, Be teaches:
determine a timing of the left turn and a timing of the U-turn from the information on the recognized traffic signs (traffic light information includes predicted timing of the next state change, see at least [0093])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intersection collision risk by adding the traffic light timing taught by Be. One of ordinary skill in the art would have been motivated to make this modification in order to allow a driver to “make an informed decision” (see [0093]).
Regarding claim 10, the combination of Takagi and Be teaches the elements above and further discloses:
the controller is configured to control the output of the departure availability notification information or attention notification information based on at least one information of the other vehicles and the pedestrians when it is determined that the driving direction of the determined vehicle is the right direction (when own vehicle is turning to the right, first moving object extraction section 14 extracts objects coming closer to the intersection such as vehicles and pedestrians to determine whether own vehicle can enter intersection, see at least [0030] and [0034])
Regarding claim 19, Takagi discloses the elements above and further discloses:
outputting the information corresponding to the departure availability includes: determining the driving direction of the vehicle based on the operation signal of the direction indicating lever (first moving object extraction section 14 determines direction in which own vehicle is travelling based on directional indication signal, see at least [0029]); 
controlling the output of the departure availability notification information based on the information on other vehicles and traffic signs among the information on the recognized object when it is determined that the determined driving direction of the vehicle is the left direction or the U-turn direction (collision risk and whether vehicle can enter intersection when own vehicle is turning left is dependent on vehicles coming from left and right, see at least Figs. 3-4 and [0030]); 
controlling the output of departure availability notification information or attention notification information based on information on the other vehicle and pedestrian among the information on the recognized object when it is determined that the determined driving direction of the vehicle is the right direction (presence or absence of traffic light can be detected by image processing section 27, see at least [0028]; when own vehicle is turning to the right, first moving object extraction section 14 extracts objects coming closer to the intersection such as vehicles and pedestrians to determine whether own vehicle can enter intersection, see at least [0030] and [0034]).
Takagi does not explicitly disclose:
traffic signal of a traffic light
However, Be teaches:
(determining current traffic light state such as red, green, or yellow, see at least [0052])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intersection collision risk by adding the traffic light state determination taught by Be. One of ordinary skill in the art would have been motivated to make this modification in order to “to improve robustness and safety” (see [0052]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S. Patent Application Publication No. 2019/0012912 A1) teaches preventing collision with another vehicle at an intersection using virtual traffic signals.
Daniel (U.S. Patent Application Publication No. 2014/0063196 A1) teaches a traffic system using a traffic signal to alert drivers when it is safe and unsafe to enter an intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662